
	
		II
		Calendar No. 637
		109th CONGRESS
		2d Session
		S. 2348
		[Report No. 109–347]
		IN THE SENATE OF THE UNITED STATES
		
			March 1, 2006
			Mr. Obama (for himself,
			 Mr. Durbin, Mrs. Boxer, Mrs.
			 Clinton, and Mr. Voinovich)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		
			September 25, 2006
			Reported by Mr. Inhofe,
			 with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To amend the Atomic Energy Act of 1954 to require a
		  licensee to notify the Atomic Energy Commission, and the State and county in
		  which a facility is located, whenever there is an unplanned release of fission
		  products in excess of allowable limits.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Nuclear Release Notice Act of
			 2006.
		2.Nuclear release
			 notice requirementSection 103
			 of the Atomic Energy Act of 1954 (42 U.S.C. 2133) is amended—
			(1)by redesignating
			 subsection f. as subsection e.; and
			(2)in subsection e.
			 (as so redesignated)—
				(A)by designating the
			 first, second, and third sentences as paragraphs (1), (2), and (3),
			 respectively;
				(B)by striking the
			 subsection designation and paragraph (1) (as so designated) and inserting the
			 following:
					
						f.Notice of unplanned release of radioactive
				substances
							(1)Notice
				required
								(A)In
				generalEach license issued for a utilization facility under this
				section or section 104 b. shall require as a condition of the license that in
				case of an unplanned release described in subparagraph (B), the licensee shall
				immediately notify the Commission, and the State and county in which the
				facility is located, of the release.
								(B)Unplanned
				releasesSubparagraph (A) applies to any unplanned release of
				quantities of fission products or other radioactive substances—
									(i)in excess of
				allowable limits for normal operation established by the Commission or other
				applicable Federal laws or standards; and
									(ii)within allowable
				limits for normal operation established by the Commission or other applicable
				Federal laws or standards but that occurs more than twice within a 2-year
				period originating from the same source, process, or equipment at a
				facility.
									;
				and
				(C)in paragraph (3)
			 (as so designated), by striking date of enactment of this
			 subsection and inserting date of enactment of the
			 Nuclear Release Notice Act of
			 2006.
				
	
		1.Short
			 titleThis Act may be cited as
			 the Nuclear Release Notice Act of
			 2006.
		2.Nuclear release notice
			 requirementSection 103 of the
			 Atomic Energy Act of 1954 (42 U.S.C. 2133) is amended by inserting after
			 subsection d. the following:
			
				e.Notice of unplanned
				release of radioactive substances
					(1)Regulations
						(A)In
				generalNot later than 2 years after the date of enactment of the
				Nuclear Release Notice Act of 2006, the Commission shall promulgate regulations
				that require civilian nuclear power facilities licensed under this section or
				section 104(b) to provide notice of any release to the environment of
				quantities of fission products or other radioactive substances.
						(B)ConsiderationsIn
				developing the regulations under subparagraph (A), the Commission shall
				consider requiring licensees of civilian nuclear power facilities to provide
				notice of the release—
							(i)not later than 24 hours
				after the release;
							(ii)to the Commission and
				the governments of the State and county in which the civilian nuclear power
				facility is located, if the unplanned release—
								(I)(aa)exceeds allowable
				limits for normal operation established by the Commission; and
									(bb)is not subject to more
				stringent reporting requirements established in existing regulations of the
				Commission; or
									(II)(aa)enters into the
				environment; and
									(bb)may cause drinking water
				sources to exceed a maximum contaminant level established by the Environmental
				Protection Agency for fission products or other radioactive substances under
				the Safe Drinking Water Act (42 U.S.C. 300f et seq.); and
									(iii)to the governments of
				the State and county in which the civilian nuclear power facility is located if
				the unplanned release reaches the environment by a path otherwise not allowed
				or recognized by the operating license of the civilian nuclear power facility
				and falls within the allowable limits specified in clause (ii),
				including—
								(I)considering any
				recommendations issued by the Liquid Radioactive Release Lessons-Learned Task
				Force;
								(II)the frequency and form
				of the notice; and
								(III)the threshold, volume,
				and radiation content that trigger the notice.
								(2)EffectNothing
				in this subsection provides to any State or county that receives a notice under
				this subsection regulatory jurisdiction over a licensee of a civilian nuclear
				power
				facility.
					.
		
	
		September 25, 2006
		Reported with an amendment
	
